ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-049, concluding that MICHAEL S. ETKIN of ROSELAND, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of six months for violating RPC 1.15(b) (failure to promptly notify third person of receipt of funds in which the third person has an interest and to promptly disburse the funds), RPC 1.15(c) (failure to safeguard funds in which attorney and a third person claim an interest), and RPC 8.4(e) (conduct involving fraud, dishonesty, deceit or misrepresentation); j
And the Court having determined from its review of the matter that a three-month suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that MICHAEL S. ETKIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 4, 2012; and it is further |
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further \
ORDERED that respondent cjomply with Rule 1:20-20 dealing with suspended attorneys; and it'is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *413for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.